If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS


AEP CHARTER GENESEE LLC,                                             UNPUBLISHED
                                                                     July 22, 2021
               Petitioner-Appellant,

v                                                                    No. 353893
                                                                     Tax Tribunal
CHARTER TOWNSHIP OF FLINT,                                           LC No. 20-000452-TT

               Respondent-Appellee.


Before: BORRELLO, P.J., and SERVITTO and STEPHENS, JJ.

PER CURIAM.

       Petitioner appeals as of right the Tax Tribunal’s order of dismissal, denying petitioner and
respondent’s joint stipulation for entry of a consent judgment. For the reasons set forth in this
opinion, we affirm.

                                       I. BACKGROUND

        The material facts in this case are undisputed. Petitioner, a charter school operator, owns
a parcel of real property in Genesee County that is classified as commercial improved real property.
In April 2020, the instant proceedings were initiated in the Michigan Tax Tribunal (MTT) by the
filing of a joint stipulation for entry of consent judgment under MCL 211.53a in which petitioner
sought correction of the 2017 tax roll on the basis of erroneously assessed state education tax and
school operating tax. Specifically, the joint stipulation stated as follows:

       [T]he subject property was assessed state education tax and school operating tax in
       error since it should have been exempt pursuant to Michigan Public Act 277 of
       2011. In July 2019, Flint Twp BOR agreed this was a qualified error and issued a
       decision correcting the tax roll as to 2018 and 2019 under MCL 211.53b. Petitioner
       is seeking to correct the tax roll for 2017.

       The MTT denied the joint stipulation for entry of consent judgment and dismissed the case,
explaining as follows:




                                                -1-
                Although the noted error qualifies as a “qualified error” under MCL
       211.53b, it does not qualify as a clerical error (i.e., “an error of a transpositional,
       typographical, or mathematical nature”) or a mutual mistake of fact (i.e., “an
       erroneous belief, which is shared and relied on by both parties”) within the meaning
       of MCL 211.53a. As such, the Tribunal has no jurisdiction over the claim or the
       relief sought and the stipulation must be denied accordingly. Further, because this
       stipulation was filed in lieu of a petition, the denial of this stipulation necessitates
       dismissal of this case as there is no properly pending petition on file. [Citations
       omitted.]

         Petitioner moved for reconsideration, arguing that the MTT erred because the application
of the incorrect tax rate was mathematical in nature and thus a “clerical” error under MCL 211.53a.
Petitioner asserted that the Genesee Township Board of Review had granted relief with respect to
tax years 2018 and 2019 on the basis that the qualified error at issue was a clerical error under
MCL 211.53b(8)(a), which is subject to the same definition of clerical error as MCL 211.53a.

       The MTT denied petitioner’s motion for reconsideration, explaining as follows:

               The Tribunal has considered the motion and the case file and finds that
       Petitioner has failed to demonstrate a palpable error relative to the order that misled
       the Tribunal and the parties and that would have resulted in a different disposition
       if the error was corrected. Petitioner contends that the Board of Review granted
       Petitioner relief pursuant to MCL 211.53b(8)(a) because it found that there was a
       “clerical error” relating to the “correct assessment figures, the rate of taxation, or
       the mathematical computation relating to the assessing of taxes.” Petitioner further
       contends that because its tax status was known to both parties, neither MCL
       211.53b(8)(b) nor (f) could have been the basis for relief. Regardless of the Board
       of Review’s reasoning, however, the proper grounds for relief is found in MCL
       211.53b(f), which provides for correction of “an error regarding the correct taxable
       status of the real property being assessed.” The error alleged by the parties relates
       to exemption from ad valorem property taxation—not a clerical error regarding the
       rate of taxation. Specifically, the parties alleged that “the subject property was
       assessed state education tax and school operating tax in error since it should have
       been exempt pursuant to Michigan Public Act 277 of 2011.” And despite
       Petitioner’s contention, there is nothing in MCL 211.53b(f) that requires a lack of
       knowledge as to the error by one or both parties. [Citation omitted.]

       Petitioner now appeals the decision of the MTT.

                                  II. STANDARD OF REVIEW

        “[A]ppellate review of Michigan Tax Tribunal decisions is limited.” Mt Pleasant v State
Tax Comm, 477 Mich 50, 53; 729 NW2d 833 (2007). “Absent fraud, our review of a decision by
the MTT is limited to determining whether the MTT erred in applying the law or adopting a wrong
legal principle.” Ford Motor Co v City of Woodhaven, 475 Mich 425, 438; 716 NW2d 247 (2006).
“The Tax Tribunal’s factual findings are final if supported by competent, material, and substantial




                                                 -2-
evidence on the whole record.” Mich Props, LLC v Meridian Twp, 491 Mich 518, 527; 817 NW2d
548 (2012).

       “The proper interpretation of a statutory provision is a question of law that this Court
reviews de novo.” Mt Pleasant, 477 Mich at 53. The principles of statutory interpretation are
well-settled:

       The primary goal of statutory interpretation is to give effect to the intent of the
       Legislature. The first step is to review the language of the statute. If the statutory
       language is unambiguous, the Legislature is presumed to have intended the
       meaning expressed in the statute and judicial construction is not permissible. [Id.
       (quotation marks and citations omitted).]

                                          III. ANALYSIS

       Petitioner argues that the MTT erred by concluding that it lacked jurisdiction under MCL
211.53a to enter petitioner and respondent’s stipulation for a consent judgment.

       [T]he GPTA [General Property Tax Act, MCL 211.1 et seq.] sets forth a
       comprehensive property tax system. Part of this system involves oversight and
       error correction by various entities. . . . If there is a challenge to an assessment, or
       if an error is discovered, the GPTA provides various circumstances in which the
       error can be corrected and specifies who can correct the error. [Mich Props, 491
       Mich at 533-534 (citations omitted).]

       MCL 211.53a provides as follows:

       Any taxpayer who is assessed and pays taxes in excess of the correct and lawful
       amount due because of a clerical error or mutual mistake of fact made by the
       assessing officer and the taxpayer may recover the excess so paid, without interest,
       if suit is commenced within 3 years from the date of payment, notwithstanding that
       the payment was not made under protest. [Emphasis added.]

        Accordingly, under MCL 211.53a, a taxpayer may recover excess taxes paid “if suit is
commenced within 3 years from the date of payment” so long as the assessment and payment of
taxes exceeding the correct and lawful amount is attributable to a “clerical error or mutual mistake
of fact.”

       In the instant case, petitioner only sought relief with respect to tax year 2017 because it had
already received relief from the Flint Township Board of Review for tax years 2018 and 2019
pursuant to MCL 211.53b. MCL 211.53b allows local official to correct a “qualified error” for
the “current year and the immediately preceding year only,” but the term “qualified error” is
defined in the statute to encompass a broad variety of errors. At the time of the relevant
proceedings in this matter, MCL 211.53b provided in purtinent part as follows:

              (1) If there has been a qualified error, the qualified error shall be verified by
       the local assessing officer and approved by the board of review. Except as
       otherwise provided in subsection (7), the board of review shall meet for the


                                                 -3-
       purposes of this section on Tuesday following the second Monday in December
       and on Tuesday following the third Monday in July. If approved, the board of
       review shall file an affidavit within 30 days relative to the qualified error with the
       proper officials and all affected official records shall be corrected. If the qualified
       error results in an overpayment or underpayment, the rebate, including any interest
       paid, shall be made to the taxpayer or the taxpayer shall be notified and payment
       made within 30 days of the notice. A rebate shall be without interest. The treasurer
       in possession of the appropriate tax roll may deduct the rebate from the appropriate
       tax collecting unit’s subsequent distribution of taxes. The treasurer in possession
       of the appropriate tax roll shall bill to the appropriate tax collecting unit the tax
       collecting unit’s share of taxes rebated. Except as otherwise provided in subsection
       (6) and section 27a(4), a correction under this subsection may be made for the
       current year and the immediately preceding year only.

                                               * * *

              (8) As used in this section, “qualified error” means 1 or more of the
       following:

               (a) A clerical error relative to the correct assessment figures, the rate of
       taxation, or the mathematical computation relating to the assessing of taxes.

               (b) A mutual mistake of fact.

              (c) An adjustment under section 27a(4) or an exemption under section
       7hh(3)(b).

             (d) An error of measurement or calculation of the physical dimensions or
       components of the real property being assessed.

              (e) An error of omission or inclusion of a part of the real property being
       assessed.

              (f) An error regarding the correct taxable status of the real property being
       assessed.

              (g) An error made by the taxpayer in preparing the statement of assessable
       personal property under section 19.

              (h) An error made in the denial of a claim of exemption for personal
       property under section 9o. [MCL 211.53b, as amended by 2017 PA 261.]

       Petitioner argues on appeal that the erroneous assessment of state education tax and school
operating tax in 2017, 2018, 2019 for the subject property when the subject property was actually




                                                -4-
exempt from these taxes constituted a “clerical” error.1 Petitioner relies on the fact that the Flint
Township Board of Review already corrected the tax rolls for 2018 and 2019 based on the
occurrence of a “qualified error” under MCL 211.53b. Petitioner asserts that respondent’s
agreement to the stipulation for consent judgment filed in the MTT demonstrates that respondent
must have believed that the qualified error was a clerical error, which is one type of qualified error
enumerated in MCL 211.53b(8). However, there is no evidence in the record to support the
assertion that any such specific determination was actually made by the Board of Review, given
that the stipulation filed in the MTT merely indicates that the Flint Township Board of Review
found a “qualified error.”

        Moreover, the relevant question is whether the error actually constituted a “clerical” error
in order for the 3-year limitation period in MCL 211.53a to apply. Because the statutory definition
of “qualified error” in MCL 211.53b(8) includes more than clerical errors, the finding of a qualified
error under MCL 211.53b does not compel the conclusion that the error was a clerical one.

       In Int’l Place Apartments-IV v Ypsilanti Twp, 216 Mich App 104, 108-109; 548 NW2d 668
(1996), this Court construed the meaning of the term “clerical error” as used in a prior version of
MCL 211.53b(1). The version of MCL 211.53b(1) analyzed in Int’l Place stated as follows:

               “If there has been a clerical error or a mutual mistake of fact relative to the
       correct assessment figures, the rate of taxation, or the mathematical computation
       relating to the assessing of taxes, the error or mutual mistake shall be verified by
       the local assessing officer, and approved by the board of review . . . . If the error or
       mutual mistake results in an overpayment or underpayment, the rebate shall be
       made to the taxpayer or the taxpayer shall be notified and payment made within 30
       days of the notice. A correction under this subsection may be made in the year in
       which the error was made or in the following year only.” [Int’l Place, 216 Mich
       App at 108, quoting MCL 211.53b(1).]

        Consulting dictionaries, we noted that “clerical error” was generally defined as “a mistake
in writing or copying.” Int’l Place, 216 Mich App at 109 (quotation marks and citations omitted).
Next, considering the statutory context, we noted that “the reference to a clerical error or mutual
mistake is directly referenced to use of the correct assessment figures, the taxation rate, and the
mathematical computation relating to the assessment of taxes.” Id. We thus concluded that “the
statute itself refers to errors of a typographical, transpositional, or mathematical nature.” Id.

        In Int’l Place, 216 Mich App at 106-108, the township sought to correct an
underassessment of the subject property’s value in a previous year that stemmed from a misfiled
building permit by one of the township’s assessors that resulted in the failure to conduct a field
inspection at the completion of construction on the subject property. The Tax Tribunal determined
that the board of review was not authorized to change the assessment under MCL 211.53b because



1
  Petitioner expressly argues that there was no mutual mistake of fact, which is the other ground
allowing for relief under MCL 211.53a. In light of this argument, we do not consider in this
opinion whether a mutual mistake of fact occurred.


                                                 -5-
“the error was not a clerical one, but one of professional judgment.” Id. at 107-108. In affirming
the Tax Tribunal, we reasoned as follows:

                The mistake in the case at bar was not limited to merely recording a number
       incorrectly on the assessment rolls or performing a mathematical error in arriving
       at the final assessment figure. Rather, the figure recorded on the assessment rolls
       was accurate in the sense that it was the number intended by the assessor, albeit that
       the assessor may well have erred in the determination of what that number should
       be by failing to consider all relevant facts. In short, we agree with the Tax Tribunal
       that § 53b allows for corrections of clerical errors of a typographical or
       transpositional nature, but does not permit a reappraisal or reevaluation through the
       use of new or existing data of any type. That is, § 53b simply does not include
       cases where the assessor fails to consider all relevant data, even if the root of the
       assessor’s error may have been a ministerial mistake such as the misfiling of a
       document. [Id. at 109.]

        Although the version of MCL 211.53b at issue in the instant case now permits corrections
to be made on the basis of “qualified” errors, the statutory definition of qualified error includes the
same “clerical error” language that was present in the prior version of the statute construed in Int’l
Place. See MCL 211.53b(1) and (8), as amended by 2017 PA 261. As quoted above, the version
of MCL 211.53b(1) and (8) presently at issue also includes within the definition of “qualified
error” additional types of errors beyond clerical errors and mistakes of fact. This Court has also
previously held that because both MCL 211.53a and MCL 211.53b “deal with procedures for
correcting ‘clerical errors’ and ‘mutual mistakes of fact,’ ” these statutes are to be construed
together as in pari materia. Wolverine Steel Co v City of Detroit, 45 Mich App 671, 674; 207
NW2d 194 (1973).2 Accordingly, we hold that the definition of “clerical error” that we applied to
MCL 211.53b in Int’l Place applies with equal force to the term “clerical error” in MCL 211.53a.

        Turning back to the present case, the error of which petitioner complained was the levying
of taxes on the subject property that were not authorized by law because petitioner was exempt
from those taxes by statute. Like the error in Int’l Place, the tax levied on petitioner’s property in
2017 was “accurate in the sense that it was the number intended”; the error in this case did not
involve recording a number or other data incorrectly, nor did this error involve an error in
mathematical computation. Int’l Place, 216 Mich App at 109. Although respondent agreed that
the taxes at issued were levied in error and were not authorized by law, “an unauthorized tax levy
constitutes a mistake of law.” Briggs Tax Serv, LLC v Detroit Pub Sch, 485 Mich 69, 81; 780
NW2d 753, 761 (2010); see also id. at 83 (“[C]ollection of an unauthorized tax constitutes a
mistake of law, not a mistake of fact.”). Respondent’s error of law was not an error of “a


2
  This case may be considered for its persuasive force even though it was decided before November
1, 1990 and therefore is not binding precedent. In re Stillwell Trust, 299 Mich App 289, 299 n 1;
829 NW2d 353 (2012). Given that both MCL 211.53a and MCL 211.53b are provisions within
the GPTA and given that both relate to correcting errors in tax assessments and payments, we
conclude Wolverine Steel Co retains persuasive force.




                                                 -6-
typographical, transpositional, or mathematical nature.” Int’l Place, 216 Mich App at 109. Hence,
petitioner has not demonstrated that the MTT “erred in applying the law or adopting a wrong legal
principle” by determining that the error at issue was not a clerical error that would have authorized
relief under MCL 211.53a. Ford Motor, 475 Mich at 438.

       Affirmed.

                                                              /s/ Stephen L. Borrello
                                                              /s/ Deborah A. Servitto
                                                              /s/ Cynthia Diane Stephens




                                                -7-